Citation Nr: 0318027	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death secondary to tobacco use and/or nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  He died in July 1985.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded in 
March 2001 for additional development.  That development 
having been completed, the case is now ready for appellate 
review.

The RO previously denied service connection for the cause of 
the veteran's death in an August 1985 rating decision.  The 
Board sustained that denial in a March 1986 decision.  The 
present claim was appropriately developed as a new issue 
insofar as secondary service connection for tobacco use 
and/or nicotine dependence were not in contention at the time 
of the 1986 Board decision.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).


FINDINGS OF FACT


1.	All relevant evidence necessary for an equitable 
disposition of the appeal has been requested by the RO.

2.	The veteran died in July 1985; his death was caused by 
cardiopulmonary arrest due to far advanced carcinoma of 
the oral cavity and irradiation post surgery, with a 
history of hypertension, pneumonia, and cataracts listed 
as contributing causes of death. 

3.	There is no competent evidence that the veteran developed 
nicotine dependence in service.

4.	There is no competent evidence establishing a link between 
the veteran's service, including tobacco use during 
service and his carcinoma of the oral cavity, or his 
hypertension, pneumonia, and cataracts.

5.	The veteran was service-connected for anxiety reaction 
with neurodermatitis and psychophysiological 
gastrointestinal reaction, rated as 70 percent disabling 
at the time of his death.  It is not shown that a service-
connected disability caused or contributed materially in 
the cause of the veteran's death.   


CONCLUSION OF LAW

The cause of the veteran's death, carcinoma of the oral 
cavity, with contributing causes of hypertension, pneumonia, 
and cataracts, was not incurred in or aggravated by active 
service and pertinent disability may not be presumed to have 
been incurred therein; a service-connected disability 
neither caused nor contributed materially to the cause of 
the veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The June 1999 Statement of the Case (SOC), and the March 2003 
Supplemental Statement of the Case (SSOC), advised the 
appellant of the laws and regulations pertaining to her claim 
for service connection for the veteran's cause of death.  
These documents informed the appellant of the evidence of 
record and explained the reasons and bases for denial.  The 
appellant was specifically informed that service connection 
for the veteran's cause of death was being denied because the 
evidence did not show that the veteran had developed nicotine 
dependence in service and that there was no medical evidence 
that linked the veteran's cause of death to tobacco use.  The 
SOC and SSOCs made it clear to the appellant that in order to 
prevail on her claim, she needed to present medical evidence 
that his tobacco use or nicotine dependence began in service 
and that his death was linked to his tobacco use.  The RO 
sent a letter to the appellant dated in February 2003 that 
informed her of the provisions of the VCAA and informed her 
what action she needed to take and what action the RO would 
take on her claim.  Specifically she was told that she needed 
to submit evidence showing that the veteran's death was due 
to tobacco use that began in service.  The RO obtained the 
veteran's service medical records, VA hospitalization 
records, statements from the appellant, and a copy of the 
veteran's death certificate.  The RO twice requested 
treatment records from the VA Medical Center in Dublin (the 
Carl Vinson VAMC) including records related to the veteran's 
final hospitalization, but no such records were available.  
The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for the cause of 
the veteran's death because there is no evidence that the 
veteran began using tobacco in service and no medical 
evidence linking the veteran's death to his tobacco use.  
Thus, there is no true indication that pertinent disability 
is associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of abnormal 
findings in service, the lack of evidence showing that he 
began smoking in service or developed nicotine dependence in 
service, and the lack of medical evidence suggesting a link 
between tobacco use and the veteran's death, any opinion 
relating the cause of the veteran's death to tobacco use 
related to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2002).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  There is no indication that there is more 
information or medical evidence to be found with respect to 
the claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).


II.  Service connection for the cause of the veteran's death

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service was the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2002).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id.  The service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2002).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2002).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See, 38 C.F.R. 
§ 3.312(c)(3) (2002).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2002).

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A. §§ 1110, 1131.  

In July 1998, the Internal Revenue Service Restructuring and 
Reform Act of 1998 was enacted into law.  In pertinent part, 
that act prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during military service.  See, 38 U.S.C.A. § 1103 
(West 2002).  However, that statute does not apply to claims 
filed on or before June 9, 1998.  Since the claim in the 
present case was filed prior to June 9, 1998, the 
adjudication thereof is not affected by the aforementioned 
statute.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  
A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may 


be established if the evidence shows injury or disease 
resulting from tobacco use in service.  VAOPGCPREC 2-93 (Jan. 
13, 1993); 58 Fed. Reg. 42,756 (1993).  The General Counsel 
issued a clarification of this opinion in June 1993 and 
stated that the opinion does not hold that service connection 
will be established for a disease related to tobacco use if 
the affected veteran smoked in service.  Rather, the opinion 
holds that the fact that a disability allegedly related to 
tobacco use is not diagnosed until after service would not 
preclude establishment of service connection.  However, in 
order to establish service connection for that disability, it 
must be demonstrated that the disability resulted from the 
use of tobacco during service, and the possible effect of 
smoking before or after service must be taken into 
consideration.  VAOPGCPREC 2-93 (June 1993).

The VA General Counsel has also found that where the evidence 
indicates a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
becomes whether the illness may be considered secondary to 
the service-incurred nicotine dependence and the resulting 
disability may be service connected on that basis pursuant to 
38 C.F.R. § 3.310(a).  VAOPGCPREC 19-97 (May 13, 1997); 62 
Fed. Reg. 37,954 (1997).

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes.  The May 1997 General 
Counsel opinion stated further that secondary service 
connection may be established, under the terms of 38 C.F.R. 
§ 3.310(a), only if a veteran's nicotine dependence which 
arose in service, and resulting tobacco use, may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.  The determination of 
proximate cause is one of fact, for determination by 
adjudication.  VAOPGCPREC 19-97 (May 13, 1997).

That General Counsel decision further found that assuming 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
secondary to nicotine dependence are (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability occurring after 
service.  With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress," as manifested by 
certain criteria.  VAOPGCPREC 19-97 (May 13, 1997).

That opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability which severs the causal connection to the 
service-acquired nicotine dependence.  VAOPGCPREC 19-97 (May 
13, 1997).

The United States Court of Appeals for Veterans Claims has 
held that in order for direct service connection based on 
tobacco use, there must be competent evidence that the 
claimed disability was due to smoking in service as opposed 
to smoking at some time thereafter.  The Court further held 
that a claim of secondary service connection based on smoking 
must include a diagnosis of inservice nicotine addiction.  
The Court further held that a lay person was not competent to 
diagnose inservice nicotine addiction.  Davis v. West, 13 
Vet. App. 178 (1999).

The veteran's service medical records do not indicate any 
evidence of a nicotine dependence or indeed any evidence of 
tobacco use at all.  The appellant has stated that she does 
not know when the veteran began smoking, only that he was 
smoking when they met which was some time after service.

The VA hospitalization records do not indicate that the 
veteran had nicotine dependence that began in service, nor do 
the records suggest a link to service, or even a link between 
the diseases that are incriminated as the cause of his death 
and tobacco use.  The veteran was not diagnosed with 
carcinoma of the oral cavity until June 1984.  The prior VA 
hospitalization records from August 1974, from July to August 
1976, and from October 1980, do not indicate any tobacco use 
or any disease related to tobacco use.  The VA 
hospitalization report from June 1984 to September 1984 does 
indicate that the veteran was diagnosed with carcinoma of the 
oral cavity and does indicate a long-standing 100 pack a year 
history of smoking.  There is no indication that the 
veteran's tobacco use began in service, and no etiology noted 
for the veteran's oral cancer.  If anything, the 1984 VA 
medical records suggest that much if not the great majority 
of the veteran's tobacco use was not in service, which ended 
almost 40 years earlier.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  They require the special 
knowledge and experience of a trained medical professional.  
Although the appellant has presented statements regarding her 
claim that the veteran's carcinoma of the oral cavity, with 
contributing factors of hypertension, pneumonia, and 
cataracts was caused by tobacco use or nicotine dependence 
that began in service, the record does not show that she is a 
medical professional, with the training and expertise to 
provide clinical findings regarding a diagnosis of nicotine 
dependence in service, or regarding an etiological 
relationship between the veteran's military service and his 
cause of death.  Consequently, her lay statements are not 
sufficient competent evidence for the purpose of showing a 
causal relationship between the veteran's military service 
and his death.  See, Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The appellant does not claim and the record does not show 
that the veteran's service-connected anxiety reaction with 
neurodermatitis and gastrointestinal reaction resulted in 
debilitation, was etiologically related to the veteran's 
fatal diseases or was in any manner incriminated in the 
cause of the veteran's death.  Furthermore, because there 
has been no competent evidence presented which shows that 
the veteran had nicotine dependence which began in service, 
or that his smoking in service caused his carcinoma of the 
oral cavity with hypertension, pneumonia and cataracts, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
her claim must be denied.  38 U.S.C.A. §§ 1110, 1116, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.312 (2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

